Citation Nr: 0905242	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-38 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an extraschedular evaluation for hearing loss.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In that decision, the RO granted service 
connection for hearing loss and assigned a schedular 
evaluation of 20 percent disabling.  

In May 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In July 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. for 
referral to the Director, Compensation and Pension Service to 
consider an extraschedular evaluation for the Veteran's 
hearing loss disability.  That action completed, the matter 
has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's hearing loss disability presents an exceptional 
disability picture and results in marked interference with 
employment.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent disabling, but 
not higher, for hearing loss disability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b) 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide for a Schedule for Rating 
Disabilities.  Provisions in this rating schedule represent, 
as far as can practicably be determined, the average 
impairment in earning capacity in civil occupations resulting 
from disability.  38 C.F.R. § 3.321(a).  Ratings are to be 
assigned based as far as is practicable, upon that average 
impairment of earning capacity.  38 C.F.R. § 3.321(b).  

The Veteran's hearing loss disability is currently rated as 
20 percent disabling under schedular criteria.  As already 
addressed by the Board in a July 2008 decision, his hearing 
loss disability fails to satisfy the criteria for a higher 
schedular rating.  However, VA regulations provide that, to 
accord justice, a rating may be assigned outside of the 
rating schedule if certain conditions are met.  Id.  

A rating assigned outside of the rating schedule is referred 
to as an "extraschedular evaluation."  Id.  The governing 
norm in assigning such a rating is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
criterion.  Id.  

The Board is an appellate body.  See 38 U.S.C.A. § 7104.  As 
such, the U.S. Court of Veterans Appeals (now the U.S. Court 
of Appeals of Veteran's Claims and hereinafter the Court) has 
held that the Board does not have authority to assign an 
extraschedular evaluation in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88, 94-96 (1996).  That authority has been 
delegated by the Secretary to the Director, Compensation and 
Pension Service, who, upon field station submission, is 
authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b).  

Pursuant to the Board's July 2008 Remand, in an August 2008 
letter, the the RO referred this matter for extraschedular 
consideration to the Director Compensation and Pension 
Service.  In a September 2008 writing, the Director 
Compensation and Pension service determined that an 
extraschedular rating was not warranted in this case.  

Statute provides that the Secretary of Veterans Affairs shall 
decide all questions of law and fact necessary to a decision 
by the Secretary under a law that affects the provision of 
benefits by the Secretary to Veterans or their dependents.  
38 U.S.C.A. § 511(a).  All questions, in a matter which under 
§ 511(a) of Title 38 is subject to a decision by the 
Secretary, shall be subject to one review on appeal to the 
Secretary.  38 U.S.C.A. § 7104(a).  Final decision on such 
appeals shall be made by the Board.  Id.  

The Veteran has perfected an appeal to the Board of the 
rating assigned for his hearing loss disability.  The 
question of whether an extraschedular rating is warranted for 
the Veteran's hearing loss disability has been subject to a 
decision by the agency of original jurisdiction.  Hence, the 
Board has appellate jurisdiction to review the matter and 
decide whether an extraschedular rating is warranted.  

This appeal arises from the rating decision that granted 
service connection for the Veteran's hearing loss disability.  
In such cases, separate ratings for different periods of time 
on appeal may be assigned for a disability, based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

During the May 2008 Board hearing, the Veteran testified as 
to the effect of his hearing loss disability on his everyday 
life, stating that the disability made it difficult for him 
to communicate with others, particularly via telephone.  Id. 
at 8.  He reported that this was problematic because he is a 
self-employed construction carpenter and his inability to 
communicate has significantly reduced his ability to obtain 
new customers and, thus, to obtain jobs.  Id. at 9.  He 
testified that he has received hearing aids from VA but these 
do not do much to improve his ability to hear.  Id. at 4.  In 
particular, this is due to his work, which is mostly out of 
doors.  Id at 8.  He explained that frequent inclement 
weather on the jobs cause moisture problems with his hearing 
aids, resulting in an increased effect of his disability on 
his daily life due to delays caused by repair of his hearing 
aids.  Id. at 8.  He reported that he lost two thirds of his 
work due to his hearing loss.  Id.  

In support of his contentions, the Veteran submitted evidence 
showing that his income for the year 2007 was approximately 
one-half of his income for the year 2006.  He also submitted 
two letters, both dated in September 2006, from "P.H." and 
"L.B.", persons who claim to have known the Veteran 
professionally for many years.  

"P.H.", who identified himself as an electrician, reported 
that the Veteran was a successful general contractor when 
P.H. first worked with the Veteran building a new private 
home.  P.H. reported the following significant information:  

At that time his hearing was a work 
problem for him and for others who worked 
with him.  It seemed like we were always 
double checking directions and repairing 
minor problems that were the direct 
result of his communication problem.  I 
remember even back a few years, that a 
number of coworkers had enough difficulty 
communicating with [the Veteran] that 
they could no longer work with him.  It 
has been hard to watch as [the 
Veteran's]work has steadily gone down 
hill over the past few years.  I used to 
work for him and he was a popular 
contractor with lots of work.  It's been 
obvious to me that he has had a hard time 
getting and keeping work due to his 
hearing disability.  It seems that his 
workload is down considerably.  His 
ability to get new work and employment 
with other contractors has become almost 
nonexistent.  Communication is a very 
important element in the building trades 
and I know that [the Veteran] is limited 
in this area.  

L. B. reported that he had known the Veteran for 15 years.  
In his letter L.B. provided the following pertinent 
information:  

When we met his reputation was enviable.  
[The Veteran's] technical skills were 
extraordinary and he had a business 
personality that encouraged customers to 
lineup for his work.  His hearing was a 
problem that stood out at that time, but 
[the Veteran's] diligence and nature took 
precedence.  I have observed a steady 
decline in [the Veteran's] skills and 
work as his communication similarly 
declines.  I must admit that at one time 
I considered working on a business 
partnership.  That plan stopped as a 
direct result of [the Veteran's] 
inability to consistently get customers 
and deliver his past work efforts.  His 
work today has all but ceased.  

This evidence tends to show that the Veteran's hearing loss 
disability results in a difficulty in communication not 
necessarily contemplated by the rating schedule and that such 
disability has resulted in marked interference with the 
Veteran's employment.  Hence, a rating higher than that 
contemplated by the rating schedule is warranted.  

While the rating schedule sets out objective criteria for 
rating hearing loss disabilities, and, in general, for rating 
most disabilities, there is no similar objective criteria for 
determining the percentage to be awarded on an extraschedular 
basis.  The guiding principle as gleaned from 38 C.F.R. 
§ 3.321(b) is that the rating should "accord justice."  
Consistent with that principle, the Board has weighed the 
facts in this case and determined that an evaluation of 40 
percent, but no higher, is warranted for the Veteran's 
hearing loss disability.  This is the full rating to be 
assigned for this disability.  

Essentially, the Board has doubled the percentage that is 
available under the rating schedule for the Veteran's hearing 
loss disability.  In doing so, the Board has considered that 
the Veteran's hearing loss disability does have an 
exceptionally disabling effect on his earning capacity due to 
the unique twofold situation of the Veteran's need to attract 
new clients for his business and to conduct his work out of 
doors in inclement weather.  However, the record is absent 
for evidence that the Veteran is unable to mitigate his loss 
in earning capacity by working with others, choosing work 
which involves neither outdoor work nor a need to personally 
obtain clients or communicate extensively with co-workers.  

Simply stated, the veteran can work, and does work, but the 
impact of his hearing loss causes problems not foreseen in 
the general VA rating schedule.  

Balancing the effect of the Veteran's exceptional situation 
and the impact on his current chosen employment and daily 
life against his available options, the Board finds that a 40 
percent evaluation accords justice in this case.  To 
compensate the Veteran less runs the risk of 
undercompensating his loss in earning capacity.  To 
compensate the Veteran more would overcompensate the Veteran 
because, at some point, his choice of profession, not his 
disability, has dictated his loss of earning capacity.  

Finally, the Board has reviewed all evidence of record and 
finds that a rating higher than 40 percent disabling is not 
warranted for any period of time on appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

This decision required application of the reasonable doubt 
standard.  38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102 (2008).  
In other words, the Board has already leaned far in the 
direction of resolving any reasonable doubt in the Veteran's 
favor in arriving at a rating of 40 percent disabling for his 
hearing loss disability.  In the Board's opinion there is no 
reasonable doubt that a rating higher than 40 percent may be 
warranted.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
although the issue before the Board is whether the Veteran's 
disability is properly rated, the appeal arises from a claim 
for entitlement to service connection, not an increased 
rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999) (explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

section 5103(a) requires only that the VA 
give a claimant notice at the outset of 
the claims process of the information and 
evidence necessary to substantiate the 
claim, before the initial RO decision and 
in sufficient time to enable the claimant 
to submit relevant evidence.  This notice 
may be generic in the sense that it need 
not identify evidence specific to the 
individual claimant's case (though it 
necessarily must be tailored to the 
specific nature of the Veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differ in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in February 2006 and March 2006 in 
response to his claim for entitlement to service connection 
received in January 2006.  The letters fully addressed all 
notice elements and were sent prior to the initial RO 
decision in this matter.  These letters, taken together 
informed the Veteran of what evidence was required to 
substantiate his claim for service connection for hearing 
loss, how VA assigns disability ratings and effective dates, 
and the Veteran's and VA's respective duties in obtaining 
evidence.  

In particular the March 2006 letter informed the Veteran that 

[i]n rare cases we can assign a 
disability level other than the levels 
found in the schedule for a specific 
condition if your impairment is not 
adequately covered in the schedule.  We 
consider evidence of the following in 
determining the disability rating:  
Nature and symptoms of the condition; 
Severity and duration of the symptoms; 
and Impact of the condition and symptoms 
on employment.  

This notice fulfilled VA's duty to notify under the VCAA.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient treatment records.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  A VA 
audiology examination was afforded the Veteran in May 2006. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

A 40 percent disability rating is granted for the Veteran's 
hearing loss disability, subject to the laws and regulations 
governing the payment of monetary benefits.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


